DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 204 and 206 in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claims 3, 10, and 17 are objected to because of the following informalities:  
Claims 3, 10, and 17: a comma should be added between “available operator” and “to assist” to clarify that it is not the operator that is assisting in the selecting of the route.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Analysis of the claims in view of the 2019 PEG is provided below.
Regarding claim 1.  A computer-implemented method comprising: 
determining operator availability to provide remote assistance to an autonomous vehicle; 
determining which of a first plurality of routes will provide a positive ride experience based on the operator availability; and 
selecting a route of the first plurality of routes for a user based on the determining of which of the first plurality of routes will provide a positive ride experience.

Step 1: Statutory Category – Yes


Step 2A Prong One evaluation: Judicial Exception – Yes
	The Office submits that the foregoing bolded limitations constitute judicial exceptions in terms of “mental processes” because under broadest reasonable interpretation, the claim covers performance using mental processes.
	The claim recites the limitation of “determining operator availability to provide remote assistance to an autonomous vehicle”.  This limitation, as drafted and under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the preamble reciting that this is a computer-implemented method.  That is, other than reciting “a computer implemented method”, nothing in the claim precludes the element from being done in the mind. For example, a person could mentally determine when a remote operator is scheduled to be available based on a written schedule or by remembering a conversation one had with a remote operator.  Thus, this step recites a mental process.
	The limitation “determining which of a first plurality of routes will provide a positive ride experience based on the operator availability” similarly encompasses a mental process.  For example, a person could determine a more desirable route by determining which portions of plural routes are likely to require remote operator assistance, and determining when the user will travel along these portions in each route. The more desirable route would take the user over these portions when the remote operator is available.  Thus, this step recites a mental process.

	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong Two evaluation: Practical Application – No
Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).


Step 2B Evaluation: Inventive Concept – No
Claim 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, claim 1 does not recite any additional elements which could add an inventive concept to the claim; thus it is ineligible.


Regarding claim 8.  A system comprising: 
one or more processors; and 
at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to: 
determine operator availability to provide remote assistance to an autonomous vehicle; 
determine which of a first plurality of routes will provide a positive ride experience based on the operator availability; and 
select a route of the first plurality of routes for a user based on the determination of which of the first plurality of routes will provide a positive ride experience.

Step 1: Statutory Category – Yes
	The claim recites a system.  The claim falls within one of the four statutory categories. MPEP 2106.03.
Step 2A Prong One evaluation: Judicial Exception – Yes
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under broadest reasonable interpretation, the claim covers performance using mental processes.
The claim recites the limitation of determining operator availability to provide remote assistance to an autonomous vehicle.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the limitation that one or more processors executing instructions stored in a computer-readable storage medium causes the system to perform the task.  That is, other than reciting a “processors” and “computer-readable storage medium”, nothing in the claim precludes the element being done in the mind. For example, a person could mentally determine when a remote operator is scheduled to be available based on a written schedule or by remembering a conversation one had with a remote operator.  Thus, this step recites a mental process.
	The limitation “determining which of a first plurality of routes will provide a positive ride experience based on the operator availability” similarly encompasses a 
The limitation “selecting a route of the first plurality of routes for a user based on the determining of which of the first plurality of routes will provide a positive ride experience” similarly encompasses a mental process.  For example, a person could select the route which takes the user over portions requiring remote operator assistance at times when a remote operator is available.  Thus, this step recites a mental process.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong Two evaluation: Practical Application – No
Claim 8 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
Claim 8 recites the additional elements of one or more processor and at least one computer-readable storage medium.  According to the specification ([0070]), the processor can include any general purpose processor such that it represents no more than mere instructions to apply the judicial exceptions on a generic computer.  The processor is recited at a high level of generality and merely automates the determine and select steps.  The generically recited processor merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor/computer.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No
Claim 8 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the processor and computer-readable storage medium were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor and storage medium are anything other than possible generic, off the-shelf computer components. see MPEP 2106.05(g). 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding claims 2-7 and 9-20.  These claims do not recite any additional elements which would make them eligible under 35 U.S.C. § 101 and are rejected in the same manner as claims 1 and 8 above mutatis mutandis

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yunoki et al. (US Publication No. 2018/0231982).
Yunoki teaches:
Re claim 1.  A computer-implemented method comprising: 
determining operator availability to provide remote assistance to an autonomous vehicle (abstract: communication quality information; 1208, Figure 12; Figures 22 and 23; and paragraphs [0053 and 0081].  Remote control operators are not available when traveling on road sections with low communication quality.); 
determining which of a first plurality of routes will provide a positive ride experience based on the operator availability (abstract: decide a movement path with the smallest risk of being unable-to-move due to losing the connection with the remote control operator; 1210-1211, Figure 12; and paragraphs [0080 and 0082]); and 
selecting a route of the first plurality of routes for a user based on the determining of which of the first plurality of routes will provide a positive ride experience (abstract: decide a movement path with the smallest risk of being unable-to-move due to losing the connection with the remote control operator; 1210-1211, Figure 12; and paragraphs [0080 and 0082]).

Re claim 4.  Further comprising determining whether an adverse event is present along the route selected for the user (1208, Figure 12: determining a low communication quality event is present along a route segment).

Re claim 5.  Further comprising determining which of a second plurality of routes will reduce an adverse event likelihood based on the determining of whether the adverse event is present (1210, Figure 12: determine risk of being unable to travel along each route.  Figure 11 shows the traveling path deciding program operates in a loop.).

Re claim 6.  Wherein the determining of which of the first plurality of routes will provide the positive ride experience is further based on a performance model (paragraph [0080]).

Re claim 7.  Wherein the performance model includes performance metrics and potential adverse events (paragraph [0080]: unable-to-travel risk, not being able to autonomously travel, not being able to communicate for remote controlled traveling).

Re claim 8.  A system comprising: 
one or more processors (information processing device 302, Figure 3); and 
at least one computer-readable storage medium having stored therein instructions (main storage device 312, Figure 3) which, when executed by the one or more processors, cause the system to: 
determine operator availability to provide remote assistance to an autonomous vehicle (abstract: communication quality information; 1208, Figure 12; Figures 22 and 23; and paragraphs [0053 and 0081].  Remote control operators are not available when traveling on road sections with low communication quality.); 
(abstract: decide a movement path with the smallest risk of being unable-to-move due to losing the connection with the remote control operator; 1210-1211, Figure 12; and paragraphs [0080 and 0082]); and 
select a route of the first plurality of routes for a user based on the determination of which of the first plurality of routes will provide a positive ride experience (abstract: decide a movement path with the smallest risk of being unable-to-move due to losing the connection with the remote control operator; 1210-1211, Figure 12; and paragraphs [0080 and 0082]).

Re claim 11.  Wherein the instructions which, when executed by the one or more processors, further cause the system to determine whether an adverse event is present along the route selected for the user (1208, Figure 12: determining a low communication quality event is present along a route segment).

Re claim 12.  Wherein the instructions which, when executed by the one or more processors, further cause the system to determine which of a second plurality of routes will reduce an adverse event likelihood based on the determination of whether the adverse event is present (1210, Figure 12: determine risk of being unable to travel along each route.  Figure 11 shows the traveling path deciding program operates in a loop.).

Re claim 13.  Wherein the determination of which of the first plurality of routes will provide the positive ride experience is further based on a performance model (paragraph [0080]).

Re claim 14.  Wherein the performance model includes performance metrics and potential adverse events (paragraph [0080]: unable-to-travel risk, not being able to autonomously travel, not being able to communicate for remote controlled traveling).

Re claim 15.  A non-transitory computer-readable storage medium comprising: 
instructions stored on the non-transitory computer-readable storage medium (main storage device 312, Figure 3), the instructions, when executed by one more processors, cause the one or more processors to: 
determine operator availability to provide remote assistance to an autonomous vehicle (abstract: communication quality information; 1208, Figure 12; Figures 22 and 23; and paragraphs [0053 and 0081].  Remote control operators are not available when traveling on road sections with low communication quality.); 
determine which of a first plurality of routes will provide a positive ride experience based on the operator availability (abstract: decide a movement path with the smallest risk of being unable-to-move due to losing the connection with the remote control operator; 1210-1211, Figure 12; and paragraphs [0080 and 0082]); and  24 of 26 72722921.4Docket No.: 102397-650547_P100338US01 
(abstract: decide a movement path with the smallest risk of being unable-to-move due to losing the connection with the remote control operator; 1210-1211, Figure 12; and paragraphs [0080 and 0082]).

Re claim 18.  Wherein the instructions, when executed by one more processors, cause the one or more processors to determine whether an adverse event is present along the route selected for the user (1208, Figure 12: determining a low communication quality event is present along a route segment).  

Re claim 19. Wherein the instructions, when executed by one more processors, cause the one or more processors to determine which of a second plurality of routes will reduce an adverse event likelihood based on the determination of whether the adverse event is present (1210, Figure 12: determine risk of being unable to travel along each route.  Figure 11 shows the traveling path deciding program operates in a loop.).  

Re claim 20. Wherein the determination of which of the first plurality of routes will provide the positive ride experience is further based on a performance model, wherein the performance model includes performance metrics and potential adverse events (paragraph [0080]: unable-to-travel risk, not being able to autonomously travel, not being able to communicate for remote controlled traveling).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yunoki et al. (US Publication No. 2018/0231982) as applied to claim 1 above, and further in view of Nicodemus et al. (US Publication No. 2022/0011767).
The teachings of Yunoki have been discussed above.  Yunoki fails to specifically teach: (re claim 2) wherein the determining of the operator availability includes determining at which time segments operators are available to provide the remote assistance; (re claim 9) wherein the determination of the operator availability includes determining at which time segments operators are available to provide the remote assistance; and (re claim 16) wherein the determination of the operator availability includes determining at which time segments operators are available to provide the remote assistance.
Nicodemus teaches, at paragraphs [0050-0051], a navigation system for semi-automated guidance of a motor vehicle includes sections of a route that are to be remotely controlled; and at paragraphs [0180-0184], for sections of the route that are to be controlled by an external system, it is checked whether the external system is operational and fully functional at the predicted time, and whether the requested section of the route is made available for remote control at the time.  
(re claim 2) wherein the determining of the operator availability includes determining at which time segments operators are available to provide the remote assistance; (re claim 9) wherein the determination of the operator availability includes determining at which time segments operators are available to provide the remote assistance; and (re claim 16) wherein the determination of the operator availability includes determining at which time segments operators are available to provide the remote assistance; since Nicodemus teaches a navigation system for semi-automated guidance of a motor vehicle includes sections of a route that are to be remotely controlled; and for sections of the route that are to be controlled by an external system, it is checked whether the external system is operational and fully functional at the predicted time, and whether the requested section of the route is made available for remote control at the time.  This ensures the expected remote control of the vehicle will be available when it is needed.  

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yunoki et al. (US Publication No. 2018/0231982) as applied to claim 1 above, and further in view of Chen et al. (US Publication No. 2020/0272949).
The teachings of Yunoki have been discussed above.  Yunoki fails to specifically teach: (re claim 3) further comprising determining a cost weight for each available operator to assist in the selecting of the route of the first plurality of routes; (re claim 10) wherein the instructions which, when executed by the one or more processors, further (re claim 17) wherein the instructions, when executed by one more processors, cause the one or more processors to determine a cost weight for each available operator to assist in the selection of the route of the first plurality of routes.
Chen teaches, at paragraph [0104], remote operators may be selected based on the time associated with an assisted autonomy task, operator scores, work balancing, and/or training objectives.  This allows for balancing of workloads and a better user experience ([0044]).
In view of Chen’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Yunoki, (re claim 3) further comprising determining a cost weight for each available operator to assist in the selecting of the route of the first plurality of routes; (re claim 10) wherein the instructions which, when executed by the one or more processors, further cause the system to determine a cost weight for each23 of 2672722921.4Docket No.: 102397-650547_P100338US01 available operator to assist in the selection of the route of the first plurality of routes; and (re claim 17) wherein the instructions, when executed by one more processors, cause the one or more processors to determine a cost weight for each available operator to assist in the selection of the route of the first plurality of routes; since Chen teaches remote operators may be selected based on the time associated with an assisted autonomy task, operator scores, work balancing, and/or training objectives.  This allows for balancing of workloads and a better user experience.

claims 3, 10, and 17 indicate the cost weight for each available operator is intended to be used to assist in the selecting of the route of the first plurality of routes, but the claims do not positively recite a step of actually using these cost weights in the selection of a route.  The available prior art does not teach selecting the route of the first plurality of routes for the user based on the determined cost weight for each available operator, in combination with the further limitations of the independent claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664